Citation Nr: 1708468	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-39 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Meghan K. Gentile, Private Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to September 1983 and from August 1990 to December 1990.  The Veteran died in May 2008.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for the cause of the Veteran's death.

The appellant testified before the undersigned at a video conference hearing which was conducted in May 2012.

In August 2015, the Board denied service connection for migraines, a psychiatric disorder, and a neurological disorder for accrued benefits purposes.  The Board also denied service connection for the cause of the Veteran's death.

Thereafter, the appellant appealed the portion of the August 2015 decision that denied service connection for the cause of the Veteran's death to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Joint Motion for Partial Remand (JMR), the Secretary of VA and the appellant (the parties) moved the Court to vacate the August 2015 decision with respect to the denial of service connection for the cause of the Veteran's death.  This motion was granted in a September 2016 Order.  

Notably, the JMR found that, in adjudicating the cause of death claim, the Board failed to address whether an October 2006 statement received prior to the Veteran's death, reasonably raised a claim of entitlement to service connection for fibromyalgia.  While the Veteran did not specifically use the term "fibromyalgia" in the October 2006 correspondence, the Veteran reported pain, fatigue, and the inability to function.  Also, private medical evidence dated as early as August 2006 shows a diagnosis of fibromyalgia, to include complaints of muscle and joint aches, imbalance, and incoordination.  Additional VA medical records note treatment for fibromyalgia in January 2007, May 2007, June 2007, and December 2007.  An amended death certificate lists fibromyalgia as a significant condition contributing to the underlying cause of death.  While the August 2015 Board decision noted a diagnosis of fibromyalgia and discussed the Veteran's symptoms, it did not adjudicate a separate claim of fibromyalgia.  Rather, the Board addressed the evidence of fibromyalgia as part of the Veteran's claim of service connection for a neurological disorder.  However, a June 2007 VA examination noted that fibromyalgia is not a neurological disorder.

As such, the issue of entitlement to service connection for fibromyalgia has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, the September 2016 JMR indicates that a remand is required in this case due to perceived deficiencies within the Board's analysis in the August 2015 decision.  Specifically, the JMR found that the issue of entitlement to service connection for the cause of the Veteran's death is inextricably intertwined with the referred claim for service connection for fibromyalgia.  Therefore, the Board may not properly review the Veteran's claim for entitlement to service connection for the cause of the Veteran's death until the AOJ develops and adjudicates the referred fibromyalgia claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the referred claim of entitlement to service connection for fibromyalgia (for accrued benefits purposes) and allow the appellant an opportunity to perfect an appeal of this issue should the claim not be granted.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the cause of death claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






